STATE OF WEST VIRGINIA

                          SUPREME COURT OF APPEALS                                FILED
                                                                               February 20, 2013

                                                                            RORY L. PERRY II, CLERK

BRUCE A. BUZZARD,                                                         SUPREME COURT OF APPEALS

                                                                              OF WEST VIRGINIA
Claimant Below, Petitioner

vs.)   No. 11-0808	 (BOR Appeal No. 2045261)
                    (Claim No. 990058974)

WEST VIRGINIA OFFICE OF
INSURANCE COMMISSIONER
Commissioner Below, Respondent

and

PRINCESS BEVERLY COAL COMPANY,
Employer Below, Respondent


                             MEMORANDUM DECISION
       Petitioner Bruce A. Buzzard, by John H. Shumate Jr., his attorney, appeals the decision of
the West Virginia Workers’ Compensation Board of Review. The West Virginia Office of
Insurance Commissioner, by Gary Mazezka, its attorney, filed a timely response.

       This appeal arises from the Board of Review’s Final Order dated April 18, 2011, in
which the Board affirmed a November 9, 2010, Order of the Workers’ Compensation Office of
Judges. In its Order, the Office of Judges affirmed the claims administrator’s May 18, 2010,
decision denying the addition of low back pain and bilateral elbow pain as compensable
conditions. The Court has carefully reviewed the records, written arguments, and appendices
contained in the briefs, and the case is mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

                                                1
        Mr. Buzzard worked for the Princess Beverly Coal Company when he was injured on
March 19, 1999. The claim was held compensable for shoulder sprain, neck sprain, and cervical
dislocation. On May 18, 2009, the claims administrator denied a request to add low back pain
and bilateral elbow pain as compensable conditions in the claim.

        The Office of Judges held that low back pain and pain in the elbows did not develop in
the course of or as a result of Mr. Buzzard’s employment. Mr. Buzzard disputes this finding and
asserts that the evidence establishes the conditions were a result of the compensable injury.

        In affirming the claims administrator’s Order, the Office of Judges noted that the
conditions did not manifest until several years after the compensable injury. It also noted that
Mr. Buzzard had already stopped working when the symptoms began. The preponderance of the
evidence does not establish that Mr. Buzzard developed low back pain and elbow pain in the
course of or as a result of his employment. The Board of Review reached the same conclusions
in its April 18, 2011, Order. We agree with the reasoning and conclusions of the Board of
Review.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.



                                                                                        Affirmed.

ISSUED: February 20, 2013

CONCURRED IN BY:
Chief Justice Brent D. Benjamin
Justice Robin J. Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                                                2